Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
Response to Amendment
The amendment filed 05/27/2021 has been entered.  As directed by the amendment: claims 1, 7, and 8 have been amended; and claims 2 and 4-6 have been cancelled; and claims 10-13 have been added.  Therefore, claims 1, 3, and 7-13 are pending.
The amendment is sufficient in overcoming the previous grounds of objection and rejection indicated in the Final Office Action.
Further grounds of rejection, necessitated by the amendment, are presented below.
Drawings
The drawings were received on 05/27/2021.  These drawings are unacceptable.  The amendment filed 05/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment .
Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical detector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is understood that the “optical detector” is separate (i.e., in addition to) from the “detection means.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: The specification lacks reference to newly added Figure 3. See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  “the protrusion” should be “the first protrusion.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westring (U.S. Publication 2004/0009103), in view of Brown et al. (U.S. Publication 2002/0181946), hereinafter Brown, and Danes et al. (U.S. Patent 7589340), hereinafter Danes.
Regarding claim 1, Westring teaches an electric device for dispensing a volatile substances (para. 0002; “devices and systems for dispensing multiple volatile materials, including but not limited to scents into the environment”) (see also paragraphs 0022-0023 for dispensing of “volatile materials”), the electric device (Figures 1-2; device 20) comprising:
a casing (Fig. 2 and paragraph 0061; “housing 116 comprising several primary elements including a base 118, a housing body 120, a two piece top cover system (or "cover") which includes the outer lid 100 and an inner lid 101”) comprising a first electric switch (para. 0066 and Figure 2; “a switch 132, such as a spring-loaded switch, is positioned inside the recessed area 130 on the right side of recessed area to the right of the opening for the hub and the hub 60. The switch 132 is in-line with the power supply on a printed circuit board ("PCB") 134”) (See also claims 5 and 8; “an activation mechanism that is configured to require an article of manufacture be inserted into said housing and said 
a container (22; Figs. 3-9) of the volatile substance (para. 0025; “replaceable multiple compartment volatile composition-containing article of manufacture, such as cartridge 22”) configured to be detachably coupled with the casing (“replaceable”) (para. 0030; “volatile composition-containing article of manufacture, such as cartridge 22, is preferably removable from the device, and closed and sealed (that is, the volatile compositions are sealed) so that the volatile compositions are protected from evaporation when the cartridge 22 is removed from the device 20”);
heater arranged in the casing and configured to heat the volatile substance (Fig. 2 and paragraph 0068; “heater 104 can be any suitable heater that is capable of heating the volatile compositions to the desired temperature. The heater 104 preferably comprises a heating element 142, which is the part of the heater that becomes hot”), and
a controller (para. 0076; microcontroller in conjunction with printed circuit board, which contains software program) configured to control operation of the heater in accordance with a heating program (para. 0076; “a thermister (or thermocouple) is maintained in direct contact with the heating element 142. The thermister constantly measures the temperature of the heating element 142, and adjusts the voltage (or 
the controller is adapted to execute two or more heating programs (PCB/microcontroller), and to select for execution one heating program of the at least two heating program (paragraph 0080; “The manner in which device may be programmed to emit the volatile materials (the "emission program"), as well as the user input to the same, is discussed in greater detail in several of the applications to which the present application claims priority”) (para. 0001 discloses incorporation of reference to Application 09/730226, which is now U.S. Patent 6581915. See for instance 19: lines 20-67) (Here, the microcontroller/PCB possesses the necessary structure for being adapted to execute two or more heating programs. See MPEP 2114).
Westering teaches substantially the claimed invention, as well as, for the first electric switch to require activation.  Westering is silent on the container comprising a 
Brown teaches that it is known in the art of vaporizing volatile substances (title; para. 0001, and Figures 1-4a/4b; casing 1 and container 50, corresponding to the casing and container as claimed; heater unit 2, corresponding to the claimed heater) for the container to comprise a protrusion to activate the electric switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original positon, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; para. 0073-0074 and Figures 10a/b discloses switch 15, arranged to be closed by the first selecting means 20, where when switch 15 is open, resistor R1 has no effect on the heater unit 2 and when switch 15 is closed, via 20, when the container has been fixed into casing 1, the same voltage is applied over both resistors which are both heater and a higher temperature is obtained).
The advantage of combining the teachings of Brown is that in doing so would provide a means for activating the heating means when the container is mounted to the See above citations to Brown).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, with Brown, by adding to the container and adding to the functionality of the electric switch and controller of Westering, with the protrusion activated electric switch teaching of Brown, to provide a means for activating the heater when the container is mounted to the casing and preventing activation of the heater when the container is not mounted to the casing (See above citations to Brown).
The combination of Westering and Brown teaches each claimed limitation except for the electric device comprising an optical detector configured to detect a level of the volatile substance in the container and controlling heating according to the level of the volatile substances detected by the optical detector.
Danes teaches that it is known in the art of electric devices for dispensing substances (1:20-23 and 25-34. 2:13-25) (Figures 1-2, generally, discloses diffuser 52 comprising a casing 54 that receives container 58 containing active material, as well as heater 64) (Figures 15-20 depict various placements of optical detector 280/282 relative to container 258) to use an optical detector configured to detect a level of volatile substance in the container (9:43-67 and 10:1-10) (“light emitter 280 and a light receiver 282 disposed above the container 258 and not in-line with one another. When light is transmitted by the light emitter 280 and enters the container 258 that includes liquid active material therein (FIG. 19), the liquid active material causes the light to bounce around within the liquid active material between a top fluid-air interface 314 and a 10:28-36; “…light receiver may be coupled to any suitable detection circuit, such as an AM, FM, phase shift, or direct level measurement circuit….”).
Danes further teaches that the heater may be deactivated as a result of non-receipt of light (6:65-67 and 7:1-3).
Danes also teaches “controlling the release of volatile materials having an article containing volatile disposed therein has a mechanism that communicates information from the article to the device. The mechanisms have: electrical contacts on or in the article that are capable of being read by electrical circuitry in the device, conductive labeling on or in the article that mates with contacts associated with the device, optical mechanisms including bar coding on the article being read by the device, changes in topography on the article that are capable of being read by sensors in the device, or a radio frequency (RF) identification tag on or in the article that communicates with the device” (2:13-25).
The advantage of combining the teachings of Danes is that in doing so would provide an indication of an amount of volatile substance in the container, which would be beneficial in preventing the operation of the heater when the container is empty.

Regarding claim 3, the primary combination, as applied in claim 1, teach each claimed limitation.
Specifically, Westering further teaches each heating program being adapted for controlling temperature and activation time of the heater (see above citations in claim 1).
Regarding claim 7, the primary combination, as applied to claim 1, teach each claimed limitation, including the switch being an end of run switch or a lineal displacement switch.
Westering teachings the switch (132) being spring-loaded (para. 0066).
Brown, as stated above, also teaches the switch being an end of run switch or a lineal displacement switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original positon, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; First selecting means comprises a displaceable switch element that is displaced via means 55, in which a spring allows for the first selecting means to return to its original position after container 50 is removed; Such disclosure is considered to describe a linear displaceable switch).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
Westering further teaches the container (22) being configured as a receptacle (Figs. 4-9) comprising a bottom base (bottom surface 28; Figures 5 and 8), a side face (34) (para. 0028; “…22 comprises a housing portion (or shell) 24, which has a top surface 26, a bottom surface 28, a front end 30, a rear end 32, and sides 34”) and an open base (Figures 5 and 8; paragraph 0039; “…cartridge 22 has three openings in its bottom surface 28 (that is, in the lower portion 38 of the cartridge shell). The openings in the lower portion 38 of the cartridge shell include: an opening in the center 94 to provide access for an element of the device to turn the rotatable tray 46 inside the cartridge 22; an opening 96 to allow heat from a heating element in the device 20 to transfer to the volatile composition pocket 44 that is exposed for emission; and an opening 98 to allow the device 20 to activate and deactivate a locking system inside the cartridge 22 for sealing the volatile compositions when the cartridge 22 is not in use.”).
Westering is silent on the bottom base comprising the protrusion arranged to activate the first electric switch.
However, Brown, as relied upon in claim 1, teaches the protrusion being arranged to activate the electric switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original positon, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; para. 0073-0074 and Figures 10a/b discloses switch 15, arranged to be closed by the first selecting means 20, where when switch 15 is open, resistor R1 has no effect on the heater unit 2 and when switch 15 is closed, via 20, when the container has been fixed into casing 1, the same voltage is applied over both resistors which are both heater and a higher temperature is obtained).
The advantage of combining the teachings of Brown is that in doing so would provide a means for activating the heating means when the container is mounted to the casing and preventing activation of the heating means when the container is not mounted to the casing (See above citations to Brown).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified above, with Brown by adding to the base of Westering, with the teachings of Brown, to provide a means for activating the heating means when the container is mounted to the casing and preventing activation of the heating means when the container is not mounted to the casing (See above citations to Brown). Furthermore, as Westering teaches the first electric switch being spring loaded and that engages a bottom of the container (22) and .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westring (U.S. Publication 2004/0009103), in view of Brown et al. (U.S. Publication 2002/0181946), hereinafter Brown, and Danes et al. (U.S. Patent 7589340), hereinafter Danes, and in view of Patel et al. (U.S. Patent 5647052), hereinafter Patel.
Regarding claim 9, the primary combination, as applied to claim 8, teach each claimed limitation except as detailed below.
Westering teaches container (22) having a seal (80) that “comprises a peelable film comprised of multiple layers, including, but not limited to an amorphous polyester 
	Patel teaches that it is known in the art of volatile substance dispensers (Col. 1, lines 7-12; Figure 4 or 5; casing 41, container 47 of volatile substance 48, heating means 44, corresponding to the same as claimed) for the container having a vapor-permeable membrane covering the receptacle open base (Col. 5, lines 37-57; an outer vapor impermeable layer and an inner permeable layer, the outer vapor impermeable layer is peeled back leaving the inner vapor permeable layer, the inner membrane layer retains the volatile substance and prevents the user from contacting the substance while allowing vapor from the volatile substance to be released).
	The advantage of combining the teachings of Patel is that in doing so would provide container covering, such that a user can be prevented from contacting the volatile substance, while still allowing vapor from the volatile substance to be released (see above citations to Patel).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown and Danes, with Patel by adding to the multiple layered seal of Westering, with the teachings of Patel, to provide container covering, such that a user can be prevented from contacting see above citations to Patel).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westring (U.S. Publication 2004/0009103), in view of Brown et al. (U.S. Publication 2002/0181946), hereinafter Brown, and Danes et al. (U.S. Patent 7589340), hereinafter Danes, and in view of Augustine et al. (U.S. Publication 2001/0009610), hereinafter Augustine.
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation including the controlling selecting for execution the one heating program when the first protrusion of the container has activated the first electric switch (as detailed in claim 1 above) but is silent on the casing comprises a second electric switch, and the container comprises a second protrusion, wherein the controller selects for execution the one heating program when the second protrusion has activated the second electric switch.  
Augustine teaches that it is known in the art of electric devices for heating fluids (para. 0002) (Figure 1, warming unit 102 that receives cassette 104) (para. 0025, presence detector senses the presence and correct orientation of the cassette in the warming unit, enabling heating elements to apply heat) (para. 0027; controller 105 controls level of heater 120) to use a second electric switch, and the container comprises a second protrusion, wherein the controller selects for execution the one heating program when the second protrusion has activated the second electric switch (para. 0028; “…cassette presence may be sensed by other types of switches including, but not limited to, electrical, radio frequency, magnetic, optical, pressure, and/or See also Figure 2 and 9-10 and paragraphs 0032-0033 for using the presence detector to activate heater circuit 121).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown and Danes, with Augustine by adding to the container, casing, and controller of Westering, with the teachings of Augustine, for in doing so merely results in a duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation including the controlling selecting for execution the one heating program when the first protrusion of the container has activated the first electric switch (as detailed in claim 1 above) but is silent on the casing comprising a second electric switch activated when a second protrusion is present on the container and the container is coupled to the casing, the second electric switch is not activated.  
Augustine teaches that it is known in the art of electric devices for heating fluids (para. 0002) (Figure 1, warming unit 102 that receives cassette 104) (para. 0025, presence detector senses the presence and correct orientation of the cassette in the warming unit, enabling heating elements to apply heat) (para. 0027; controller 105 controls level of heater 120) to use a second electric switch activated when a second protrusion is present on the container and the container is coupled to the casing, the second electric switch is not activated (para. 0028; “…cassette presence may be sensed by other types of switches including, but not limited to, electrical, radio frequency, magnetic, optical, pressure, and/or mechanical switches. It is envisioned that the switch may be located in the warming unit and activated by the side rails of the cassette when inserted in the warming unit. The rails may have a ridge or indent corresponding to the switch to activate it. In another embodiment, the switch may be located deep inside the warming unit, opposite the opening such that the switch is activated when the cassette is fully inserted in the warming unit…”) (See also Figure 2 and 9-10 and paragraphs 0032-0033 for using the presence detector to activate heater circuit 121).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown and Danes, with Augustine by adding to the container, casing, and controller of Westering, with the teachings of Augustine, for in doing so merely results in a duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westring (U.S. Publication 2004/0009103), in view of Brown et al. (U.S. Publication 2002/0181946), hereinafter Brown, and Danes et al. (U.S. Patent 7589340), hereinafter Danes, and in view of Cronin et al. (U.S. Publication 2006/0279127), hereinafter Cronin.
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the controller selects for execution the one heating program when the first protrusion of the container has activated the first electric switch (as detailed in claim 1 above), but is silent on wherein the casing comprises: a second electric switch configured to be activated when a second protrusion of the container is present, and a third electric switch configured to be activated when a third protrusion of the container is present, wherein the controller selects for execution the one heating program when the first protrusion of the container has activated the first electric switch, the second protrusion has activated the second electric switch, and the third electric switch has not been activated.  
Cronin teaches that it is known in the art of volatile substance dispensers (figure 1 and paragraph 0023; “…air care product dispenser 20 having a replaceable or refillable container unit 22 for carrying a consumable flowable or fluid substance, such as a volatile fragrance or insect control product (not shown). The container unit 22 is releasably attachable in fluid communication with a durable, or reusable dispenser base unit 24 for broadcasting or dispensing the air care product into the surrounding atmosphere.”) for the container (22) to have a first key, or guide portion, such as male portion 26 (protrusion) that is snuggly received within a complementary recess in the casing (24). The casing has a second key, or guide portion, such as female portion 32.  See paragraph 0023.

    PNG
    media_image1.png
    280
    562
    media_image1.png
    Greyscale

Cronin further teaches, with respect to Figure 6A (102 referring the male key portion 102 and 104 referring to female key portion 104) using detection system (106; Fig. 5) to senses “the presence of a correct pre-selected mating key portion and activates or switches on the dispenser system 108 when the male key portion 102 is mated to the female key portion 104. In other embodiments, the detection system 106 acts as a switch for other types of actuators as appropriate for a particular application of the apparatus. In one embodiment, the detection system 106 includes a plurality of electrical contacts A2, B2, C2, D2 E2, F2, and G2 disposed on and around the male key portion 102. The electrical contacts A2, C2, E2, and G2 are disposed on the raised surface 36, and the electrical contacts B2, D2, and F2 are disposed on the end wall 38 near the raised surface. A complementary plurality of electrical contacts A1, B 1, C1, D1, E1, F1, and G1 is disposed on and about the recessed surface 40 and the upper wall 34. Each electrical contact A1-G1 aligns with and interfaces with one corresponding electrical contact A2-G2, respectively, only when the raised surface 36 is mated to the recessed surface 40 such that the grooves 44 interfit with the ridges 42. The electrical Para. 0029).  As such, Cronin teaches a second electric switch configured to be activated when a second protrusion of the container is present, and a third electric switch configured to be activated when a third protrusion of the container is present (contacts A2, B2, C2, etc. disposed on protruding portions and engaging respective contacts A1, B1, C1, etc.).
Cronin further teaches that operation occurs when the detector circuit (110) “receives a proper pre-selected electrical response, or validation signal, from the connections A-G and in one embodiment, the dispenser system 108 is configured to operate only if all of the electrical connections A-G exist at the same time. In another embodiment, the detector circuit 110 includes a decoder circuit that allows activation of the dispenser system 108 when the detector circuit receives a pre-selected validation signal including a pre-selected code driven by the correct mating of the correct surfaces with correct electrical contact points mating” (para. 0030) and that the detector circuit includes a programmable switch array (140; Fig. 10) operable by a controller (microprocessor 150).  Cronin, therefore, teaches using the controlling to execute a program when the first protrusion of the container has activated the first electric switch, the second protrusion has activated the second electric switch, and the third electric switch has not been activated (para. 0034; “…decoder 144 transmits a switching address code to the programmable switch array 140. In response to the switch address code, the programmable switch array 140 switchably couples the driver circuit 142 to one or more of the electrical connections A-G. The memory circuit 152 then directs the microprocessor 150 to transmit a second address signal to the address decoder 144, 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown and Danes, with Cronin, by adding to the container, casing, and controller of Westering, with the teachings of Cronin, in order to provide means for selectively allowing only certain mating relationships between the casing and the container, such that dispensing will occur only in those relationships (para. 0037), which would be useful in preventing operation if the container is installed incorrectly or the casing receives a counterfeit container (para. 0030). Furthermore, as the primary combination already teaches using a protrusion on a container to activate an electric switch and a controller, in response, activates the heater according to a program, the use of a second and third protrusion and switch merely results in a duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the controller selects for execution the one heating program when the first protrusion of the container has activated the first electric as detailed in claim 1 above), but is silent on wherein the casing comprises: a second electric switch configured to be activated when a second protrusion of the container is present, and a third electric switch configured to be activated when a third protrusion of the container is present, wherein the controller selects for execution the one heating program when the first protrusion of the container has activated the first electric switch, the second protrusion has activated the second electric switch, and the third electrical switch has not been activated, wherein the first electrical switch is positioned on a first level of the casing, and the second electric switch is positioned at a second level of the casing, the second level being higher, with respect to a bottom of the casing, than the first level.
Cronin teaches that it is known in the art of volatile substance dispensers (figure 1 and paragraph 0023; “…air care product dispenser 20 having a replaceable or refillable container unit 22 for carrying a consumable flowable or fluid substance, such as a volatile fragrance or insect control product (not shown). The container unit 22 is releasably attachable in fluid communication with a durable, or reusable dispenser base unit 24 for broadcasting or dispensing the air care product into the surrounding atmosphere.”) for the container (22) to have a first key, or guide portion, such as male portion 26 (protrusion) that is snuggly received within a complementary recess in the casing (24). The casing has a second key, or guide portion, such as female portion 32.  See paragraph 0023.

    PNG
    media_image1.png
    280
    562
    media_image1.png
    Greyscale

Cronin further teaches, with respect to Figure 6A (102 referring the male key portion 102 and 104 referring to female key portion 104) using detection system (106; Fig. 5) to senses “the presence of a correct pre-selected mating key portion and activates or switches on the dispenser system 108 when the male key portion 102 is mated to the female key portion 104. In other embodiments, the detection system 106 acts as a switch for other types of actuators as appropriate for a particular application of the apparatus. In one embodiment, the detection system 106 includes a plurality of electrical contacts A2, B2, C2, D2 E2, F2, and G2 disposed on and around the male key portion 102. The electrical contacts A2, C2, E2, and G2 are disposed on the raised surface 36, and the electrical contacts B2, D2, and F2 are disposed on the end wall 38 near the raised surface. A complementary plurality of electrical contacts A1, B 1, C1, D1, E1, F1, and G1 is disposed on and about the recessed surface 40 and the upper wall 34. Each electrical contact A1-G1 aligns with and interfaces with one corresponding electrical contact A2-G2, respectively, only when the raised surface 36 is mated to the recessed surface 40 such that the grooves 44 interfit with the ridges 42. The electrical Para. 0029).  As such, Cronin teaches a second electric switch configured to be activated when a second protrusion of the container is present, and a third electric switch configured to be activated when a third protrusion of the container is present (contacts A2, B2, C2, etc. disposed on protruding portions and engaging respective contacts A1, B1, C1, etc.).
Cronin further teaches that operation occurs when the detector circuit (110) “receives a proper pre-selected electrical response, or validation signal, from the connections A-G and in one embodiment, the dispenser system 108 is configured to operate only if all of the electrical connections A-G exist at the same time. In another embodiment, the detector circuit 110 includes a decoder circuit that allows activation of the dispenser system 108 when the detector circuit receives a pre-selected validation signal including a pre-selected code driven by the correct mating of the correct surfaces with correct electrical contact points mating” (para. 0030) and that the detector circuit includes a programmable switch array (140; Fig. 10) operable by a controller (microprocessor 150).  Cronin, therefore, teaches using the controlling to execute a program when the first protrusion of the container has activated the first electric switch, the second protrusion has activated the second electric switch, and the third electric switch has not been activated (para. 0034; “…decoder 144 transmits a switching address code to the programmable switch array 140. In response to the switch address code, the programmable switch array 140 switchably couples the driver circuit 142 to one or more of the electrical connections A-G. The memory circuit 152 then directs the microprocessor 150 to transmit a second address signal to the address decoder 144, 
Cronin also teaches wherein the first electrical switch is positioned on a first level of the casing, and the second electric switch is positioned at a second level of the casing, the second level being higher, with respect to a bottom of the casing, than the first level (para. 0030 and Figure 6A; “…when the male key portion 102 is mated to the female key portion 104 in an assembled position, the contact A2 on the male key portion engages the contact A1 on the female key portion to complete an electrical connection A thereacross, and similarly with electrical contacts B2 and B1 completing electrical connection B, etc. The electrical contacts A2, C2, E2, and G2, and the corresponding electrical contacts A1, C1, E1, and, G1, are disposed at different heights or levels in the ridges 42 and grooves 44 on the respective raised surface 36 and recessed surface 40 (diagrammatically shown in each of FIGS. 6A, 7A, 8A, and 9A) such that opposing pairs of the electrical contacts can only touch if the male key portion 102 is correctly mated to the female key portion 104.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Westering, as modified by Brown and Danes, para. 0037), which would be useful in preventing operation if the container is installed incorrectly or the casing receives a counterfeit container (para. 0030). Furthermore, as the primary combination already teaches using a protrusion on a container to activate an electric switch and a controller, in response, activates the heater according to a program, the use of a second and third protrusion and switch merely results in a duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2015/0182963 to Samper et al., effectively filing date of 12/30/2013, and titled Systems And Methods For Reagent Storage.  Paragraph 0031 states “the microfluidic cassette 12 may include a feature 58, such as a surface feature (e.g., notch, cut-out, protrusion, etc.), a color, a material property, and/or a geometry (e.g., a shape or size), configured to help a user or the interface system 14 identify the microfluidic cassette 12 or the type of microfluidic cassette 12…In some embodiments, 
U.S. Publication 2014/0016916 to Lee titled Gas Range Usable As Electric Range.  Figure 5 and paragraphs 0030-0031disclose the use of protruding portion 34 to activate switch 47 and that “when the protruded portion 34 applies a pressure to the button switch 47, the button switch 47 enables external power to be applied to the inside.”
U.S. Publication 2011/0132992 to Hoppe et al. titled Method of Operating A Volatile Material Dispenser. Paragraph 0026 discloses “ASIC 124 repetitively executes programming of a software routine or algorithm on a continuous basis when the device 100 is on. Specifically, referring to FIG. 5, a block 200 of a software routine checks the status of the switch 126 (or any other switch), the status of a sensor (if used; not shown) that detects insertion of a refill container 104 into the device 100, and/or whether AC power is provided by the power source 130…The block 202 detects the output of a bar 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761